Notice of Pre-AIA  or AIA  Status
This office action requires both a restriction between method/device as discussed in sections 2-7 and an election of species discussed in sections 8-15.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2-11, drawn to a device, classified in H01L 29/7831.
II.	Claims 12-15, drawn to a device, classified in H01L 29/40114.
III.	Claims 16-19, drawn to a device, classified in H01L 29/7855.
IV.	Claims 20-26, drawn to a device, classified in H01L 27/0886.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related inventions. Invention IV and inventions I-III are related by combination-subcombination, respectively.
To support a restriction between a combination and a subcombination, a two-way test for distinctness and reasons for insisting on restriction are necessary.
The two-way test for distinctness is met when: (i) The combination as claimed does not require the particulars of the subcombination as claimed for patentability (i.e., to show novelty and non-obviousness of the combination), AND (ii) The subcombination has utility either by itself or in another materially different combination. 
In the instant case, the combination (invention IV) does not require the particulars of the subcombination (invention II) as claimed for patentability. The combination does not require the first thickness of the first gate dielectric being the same or substantially the same as the second thickness of the second gate dielectric and the third thickness of the third gate dielectric being greater than the first thickness as required by the subcombination of invention II. Furthermore, the subcombination of invention I has separate utility by itself or in another materially different combination such as logic circuitry to control memory chips or as driving circuitry for imagers, displays etc.
In the instant case, the combination (invention IV) does not require the particulars of the subcombination (invention III) as claimed for patentability. The combination does not require the second thickness of the second gate dielectric greater than the first thickness of the first gate dielectric and the second gate dielectric being a bilayered gate dielectric having a silicon oxide layer and hafnium oxide layer as required by the subcombination of invention III. Furthermore, the subcombination of invention II has separate utility by itself or in another materially different combination such as logic circuitry to control memory chips or as driving circuitry for imagers, displays etc.
Although the subcombination of invention I has utility either by itself or in another materially different combination, the combination as claimed requires the particulars of the subcombination as claimed for patentability and thus prong (i) of the two-way test for distinctness is not met.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed in the previous numbered section.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A. The embodiment of Figs. 1A-1C
B. The embodiment of Fig. 1D
C. The embodiment of Fig. 2A
D. The embodiment of Fig. 2B
E. The embodiment of Fig. 3A
F. The embodiment of Fig. 3B
G. The embodiment of Figs. 4A-4I
H. The embodiment of Figs. 5A-5I
I. The embodiment of Figs. 6A-6G
J. The embodiment of Figs. 7A-7E

The species are independent or distinct because:
 A. The embodiment of Figs. 1A-1C requires two transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has a gate dielectric structure that includes silicon dioxide whereas a second transistor does not include silicon dioxide and the silicon dioxide extends under the isolation feature between the gates of each transistor.
B. The embodiment of Figs. 1D requires two transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has a gate conductor structure that includes a first and second work function layer whereas a second transistor includes only the second work function layers and a silicon dioxide layer extends under the isolation feature between the gates of each transistor.
C. The embodiment of Figs. 2A requires three or more transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has a gate dielectric structure that includes only a first high k dielectric having a first thickness and gate conductor structure that includes a first work function layer, wherein a second transistor has a gate dielectric structure that includes a silicon dioxide layer and the first high k dielectric and gate conductor structure that includes the first work function layer, wherein a third transistor has a gate dielectric structure that includes the first high k dielectric and a second high k dielectric having a second thickness, wherein the second thickness is greater than the first thickness, and a gate conductor structure that includes the first work function layer. 
D. The embodiment of Figs. 2B requires three or more transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has a gate dielectric structure that includes only a first high k dielectric and gate conductor structure that includes a first work function layer, wherein a second transistor has a gate dielectric structure that includes a silicon dioxide layer and the first high k dielectric and gate conductor structure that includes the first work function layer, wherein a third transistor has a gate dielectric structure that includes the first high k dielectric and a gate conductor structure that includes the first work function layer and a second work function layer.
E. The embodiment of Figs. 3A requires four or more transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has no gate dielectric structure and only includes a gate conductor having a first work function layer and a second work function layer, wherein a second transistor has a gate dielectric structure that includes a silicon dioxide layer and the first high k dielectric, having a first thickness, and gate conductor structure that includes the first work function layer, wherein a third transistor has a gate dielectric structure that includes the first high k dielectric and a second high k dielectric, having a second thickness, wherein the second thickness is different than the first thickness, and a gate conductor structure that includes the first work function layer, wherein a fourth transistor has a gate dielectric structure that includes the silicon dioxide layer and the first high k dielectric and the second high k dielectric layer and gate conductor structure that includes the first work function layer.
F. The embodiment of Figs. 3B requires four or more transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has a gate dielectric structure having a first high k dielectric and a gate conductor having a first work function layer, wherein a second transistor has a gate dielectric structure that includes a silicon dioxide layer and the first high k dielectric and gate conductor structure that includes the first work function layer, wherein a third transistor has a gate dielectric structure that includes the first high k dielectric and a gate conductor structure that includes the first work function layer and a second work function layer, wherein a fourth transistor has a gate dielectric structure that includes the silicon dioxide layer and the first high k dielectric and gate conductor structure that includes the first work function layer and a second work function layer.
G. The embodiment of Figs. 4A-4I requires two transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has a gate dielectric structure that includes a first high k dielectric and a gate conductor structure that includes a first work function layer whereas the second transistor has a gate dielectric structure that includes a silicon dioxide layer and the first high k dielectric and a gate conductor structure that includes the first work function layer and the silicon dioxide layer, an embedded etch stop layer and a partial sacrificial silicon dioxide layer extend under the isolation feature between the gates of each transistor.
H. The embodiment of Figs. 5A-5I requires two transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has a gate dielectric structure that includes a first high k dielectric and a gate conductor structure that includes a first work function layer whereas the second transistor has a gate dielectric structure that includes a silicon dioxide layer and the first high k dielectric and a gate conductor structure that includes the first work function layer and the silicon dioxide layer extends under the isolation feature between the gates of each transistor.
I. The embodiment of Figs. 6A-6G requires two transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has a gate dielectric structure that includes a first high k dielectric, having a first thickness, and a gate conductor structure that includes a first work function layer whereas the second transistor has a gate dielectric structure that includes the first high k dielectric and a second high k dielectric, having a second thickness wherein the second thickness is different than the first thickness, and a gate conductor structure that includes the first work function layer and a silicon dioxide layer extends under the isolation feature between the gates of each transistor.
J. The embodiment of Figs. 7A-7E requires two transistors each having multiple fins and the same polarity each having a different gate electrode structure and wherein a first transistor has a gate dielectric structure that includes a first high k and a gate conductor structure that includes a first work function layer whereas the second transistor has a gate dielectric structure that includes the first high k dielectric and a gate conductor structure that includes the first work function layer and a second work function layer and a silicon dioxide layer extends under the isolation feature between the gates of each transistor.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 10 appears generic to both species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed two numbered sections above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812